Citation Nr: 1529244	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

 Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied claims for service connection for a right knee disability, a back disability, and a bilateral hip disability.  The Veteran appealed, and in February 2015, the Board remanded these claims for additional development.  

In December 2014, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a right knee disability, a back disability, or a hip disability, that is related to his service, or to a service-connected disability.




CONCLUSION OF LAW

A right knee disability, a back disability, and a hip disability, are not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a right knee disability, a back disability, and a hip disability, that are related to service, or to "what should be" a service-connected disability.  

Specifically, he asserts that he has a right knee disability due to his service, and that he has a back and bilateral hip disabilities that are due to an altered gait and weight-bearing caused by his right knee disability.  

During his hearing, held in December 2014, the Veteran testified to the following: during service he was hospitalized after his injured his right knee on a ladder shortly prior to his discharge in 1966, nearly 50 years ago. 

During his treatment, fluid was drained from his knee every morning.  He sought treatment following service, at which time he was working hard on a drilling rig.  He sought treatment at VA in about 1978, but he was refused because he was employed.  VA first treated him for knee symptoms in the late 1990s or early 2000s, at about which time his back and hip symptoms began.  He currently favors his right leg, and takes about five Naproxen a day for pain.  All his treatment is through VA.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for bilateral hearing loss, and tinnitus.

The Veteran's service treatment records show that between September and October of 1966, the Veteran was treated for a traumatic hemarthrosis of the right knee after he twisted his knee on a ladder.  The reports indicate that his right leg was casted, with a diagnosis of medial collateral ligament strain.  Upon discharge from treatment, he had a full range of motion in the right knee with good stability.  The Veteran's separation examination report, dated in September 1966, shows that his "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  

More importantly, the post-service medical evidence consists of VA medical reports dated between 2005 and 2015.  This evidence shows that the Veteran was noted to have OA (osteoarthritis) of the knees, degenerative disc disease, and degenerative joint disease of the bilateral hips.  A May 2008 report shows that the Veteran complained of a two-year history of right knee symptoms, providing factual evidence against his own claim. 

A VA examination report, dated in December 2008, shows that the examiner, N.C., M.D., stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran asserted that he had a right knee disability due to his service, specifically, his inservice right knee strain.  He also asserted that he had a back disability and a bilateral hip disability that were related to his right knee, with a history of back symptoms beginning in the 1980s, and hip symptoms beginning in the 2000s.  The Veteran had right knee degenerative disease with possibility of CPPD (calcium pyrophosphate deposition disease) arthropathy, degenerative changes of the bilateral hips, and degenerative disc disease in the lower lumbar spine with minimal osteophytes in the lower lumbar vertebral bodies and narrowing of the intervertebral space in L5 to Sl.  Dr. N.C. concluded that the Veteran's right knee condition was less likely as not due to his inservice right knee sprain, and that his hip and spine conditions are not due to his right knee condition.  Dr. N.C. explained that the Veteran's current knee condition is due to the Veteran's age and body habitus, and due to the possibility of CPPD arthropathy, which are factors that could cause and aggravate the knee condition.  The trauma in 1966 is less likely to cause any aggravation beyond the natural progression.  There is no evidence of any residual at the time of separation from service, or following the first years after the Veteran's release from active duty.  There is no evidence of chronicity.  There is no evidence to link the Veteran's spine or hip condition to any knee condition, as there is no evidence of this in the medical literature.  

A VA opinion, dated in March 2015, shows that Dr. N.C. indicated that the Veteran's claims file had been reviewed.  Dr. N.C. concluded that the Veteran's right knee disability (i.e., osteoarthritis or degenerative joint disease) was less likely as not (less than 50 percent probability) incurred in or caused by his service, to include the Veteran's 1966 severe joint injury which led to hemarthrosis (bleeding into the joint).  Dr. N.C. explained the following: the Veteran was treated for a MCL (medial collateral ligament) injury in 1966.  A full recovery can be expected following most MCL tears as per medical literature.  The onset of the current right knee pain was about two years prior to 2008, when he was evaluated by orthopedic specialists, therefore, there was no evidence that the Veteran's pain was chronic prior to 2006.  

There is no evidence of chronic knee pain since his discharge (i.e., between discharge and about 2006); the Veteran had a normal physical examination upon separation from service, with good stability of the knee noted upon orthopedic evaluation after his cast was removed.  The Veteran's current back disability is less likely as not caused by, or aggravated by, his right knee disability.  Mild degenerative disc disease (DDD) of the lumbar spine is most likely due to normal progression of the condition and there is no evidence of it being caused by distant osteoarthritis of the knee, and no evidence of aggravation beyond normal progression.  The Veteran's current bilateral hip disability is at least as likely as not (a greater than 50 percent probability) caused by or aggravated by his right knee disability.  His mild hip DJD (degenerative joint disease) is most likely due to normal aging and genetic factors.  There is no evidence in the medical literature that osteoarthritis of the knee will affect other distant joints.  

The Board finds that the claims must be denied.  During service, in 1966, the Veteran was treated for a right knee medial collateral ligament strain.  Upon discharge from treatment, he was noted to have a full range of motion in the right knee with good stability.  There is no inservice evidence of complaints, symptoms, findings involving the back or hips.  The Veteran's September 1966 separation examination report shows that his "spine, other musculoskeletal," and lower extremities, were clinically evaluated as normal.  The Board therefore finds that right knee, back, and hip disabilities are not shown during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest post-service medical evidence of any of the claimed conditions is dated in 2005, which is over 38 years after separation from service.  There is no competent opinion in support of any of the claims, on any basis.  The only competent opinions are found in the December 2008 VA examination report, and the March 2015 VA opinion, and these opinions weigh against the claims.  

In particular, the March 2015 opinions are considered to be highly probative evidence against the claims, as they are shown to have been based on a review of the Veteran's medical records, and they are accompanied by sufficient rationales.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is no evidence of arthritis of the right knee, back, or either hip, within one year of separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that service connection for a right knee disability, a back disability, and a bilateral hip disability, is not warranted on any basis.  See 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310. 

With regard to the appellant's own contentions, a layperson is normally presumed competent to report certain types of symptoms, to include joint pain.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, with regard to the claims for a back disability and a bilateral hip disability, the Veteran has not specifically asserted that he had any relevant symptoms during service, or on an ongoing basis since his service.  In fact, he has reported that his back and hip symptoms began in the 1980s (back), and the 1990s or 2000s (hips).  In addition, although he appears to assert ongoing right knee pain since his service, he does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of any of the claimed disabilities, to include right knee arthritis, or to state whether any of these disabilities were caused by service, or were caused or aggravated by a service-connected disability.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The claimed conditions are not readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Board has discussed the Veteran's service treatment records, and the post-service medical evidence, and has determined that the claimed conditions are not related to service.  This lay evidence therefore lacks sufficient probative value to warrant a grant of any of the claims.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a right knee disability, a back disability, and a hip disability, that were incurred in, were aggravated by, or are otherwise related to, his military service, or to a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
      
Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in August 2008, and June and September of 2009, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as April 2015.  See statement of the case, dated in April 2015; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded examinations of his right knee, back, and hips, and etiological opinions have been obtained.  To the extent that opinions for the back and hips have not been obtained on a direct basis, the Veteran has not specifically asserted that these disabilities were incurred on a direct basis.  No inservice treatment for the back or the hips is shown, the Veteran has reported he experienced relevant symptoms no earlier than the 1980s, and there is no competent evidence to show that a back or hip disability is directly related to service.  Therefore, etiological opinions as to direct service connection need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

In December 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology of the disabilities in issue, and the sources of his treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claims based on the current record.

In February 2015, the Board remanded these claims.  The Board directed that the Veteran be requested to submit any relevant treatment, and that the claims file be forwarded to the December 2008 examiner, if possible, and that an opinion be obtained as to direct service connection for the right knee.  If the Veteran's right knee was determined to be related to his service, opinions were also to be obtained as to secondary service connection for the back and hips.  In February 2015, the Veteran was sent a duty-to-assist letter that was in conformance with the Board's remand instructions.  In March 2015, a supplemental opinions were obtained from Dr. N.C. (who also performed the Veteran's December 2008 examination) in which she determined that the Veteran's right knee disability is not related to his service.  

To the extent that she provided opinions as to the Veteran's back and hips disabilities despite determining that the Veteran's right knee disability is not related to his service, as there is no underlying service-connected right knee disability upon which a secondary service connection claim can be based, no prejudice accrues to the Veteran.  See 38 C.F.R. § 3.310; Bernard v. Brown, 4 Vet. App. 384 (1993).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a right knee disability, a back disability, and a bilateral hip disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


